Citation Nr: 1717518	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than November l, 2004, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2010, the Board denied the matter on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a May 2012 Order, the Court granted the Motion, and remanded the case to the Board.  The Board remanded the matter in January 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, in response to the AOJ's February 2017 supplemental statement of the case, the Veteran's attorney requested a Board videoconference hearing, which has not yet been scheduled.  See 38 C.F.R. §§ 20.700, 20.703, 20.1304.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




